


109 HR 5943 IH: To amend the Homeland Security Act of 2002 to prevent

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5943
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. McCaul of Texas
			 (for himself, Mr. King of New York,
			 Mr. Rogers of Alabama,
			 Mr. Reichert,
			 Mr. Poe, and
			 Mr. Jindal) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to prevent
		  waste, fraud, and abuse in emergency assistance programs administered by the
		  Department of Homeland Security.
	
	
		1.Short titleThis Act may be cited as the Fraud
			 Accountability in Emergency Response Act of 2006.
		2.Preventing waste,
			 fraud, and abuse in Federal emergency assistance programs
			(a)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (116 Stat. 2135) is amended by adding at the end of the
			 items relating to title V the following:
				
					
						Sec. 512. Waste, fraud, and abuse controls.
						Sec. 513. System to record and track assistance.
						Sec. 514. Restrictions on debit cards.
						Sec. 515. Monitoring of Department contracting.
						Sec. 516. Small business database for Federal contracting
				related to major disaster and emergency assistance activities.
						Sec. 517. Fraud prevention training program.
						Sec. 518. Prenegotiated contracts for delivery of goods and
				services after
				emergencies.
					
					.
			(b)Federal
			 emergency assistance programsTitle V of such Act (6 U.S.C. 311
			 et seq.) is amended by adding at the end the following:
				
					512.Waste, fraud,
				and abuse controls
						(a)In
				generalThe Secretary, acting through the Director of the Federal
				Emergency Management Agency, shall ensure that—
							(1)all programs
				within the Agency administering Federal assistance develop and maintain proper
				internal management controls to prevent and detect waste, fraud, and
				abuse;
							(2)application
				databases used by the Agency to collect information on eligible recipients must
				record disbursements;
							(3)such tracking is
				designed to highlight and identify ineligible applications; and
							(4)the databases used
				to collect information from applications for such assistance must be integrated
				with the disbursements and payment records.
							(b)Audits and
				reviews requiredThe Secretary shall ensure that any existing
				database or similar application processing system in effect on the date of
				enactment of this section for Federal assistance programs administered by the
				Department undergoes a review by the Inspector General of the Department to
				determine the existence and implementation of the internal controls required
				under this section, before the database application may be used to determine
				eligibility and disbursement of Federal assistance.
						(c)Certification
				requiredThe Secretary,
				acting through the Director of the Federal Emergency Management Agency, shall
				certify to Congress on an annual basis that the internal controls required
				under this section are in place and operational before a database or similar
				application processing system may be used to disburse Federal
				assistance.
						(d)Report to
				CongressRecommendations or findings that remain unresolved
				between program administrators and the Inspector General of the Department for
				30 days must be immediately reported to Congress by the Inspector
				General.
						513.System to record and
				track assistance
						(a)EstablishmentThe
				Director of the Federal Emergency Management Agency shall establish and
				implement a system for recording and tracking all monetary and other benefits
				disbursed by the Agency to eligible persons.
						(b)ElementsIn
				establishing the system, the Director shall ensure that—
							(1)each person
				applying to the Agency for monetary or other benefits is assigned a permanent
				and traceable registration number;
							(2)the registration
				number of the person is maintained by the Agency in a database that records and
				tracks all monetary and other benefits disbursed by the Agency to the person;
				and
							(3)the database is
				designed to detect and reject, as appropriate, requests by the person to the
				Agency for—
								(A)duplicate
				disbursement of monetary or other benefits; and
								(B)disbursement of
				monetary or other benefits for which the person is not eligible.
								514.Restrictions on
				debit cards
						(a)In
				generalIf the Director of the Federal Emergency Management
				Agency uses debit cards as a means of distributing major disaster and emergency
				assistance to persons, the Director shall ensure that the cards are equipped
				with an electronic feature based on current technology that prohibits the use
				of the cards for ineligible expenses, as designated by the Director.
						(b)Ineligible
				expensesIneligible expenses to be designated by the Director
				under subsection (a) shall include the purchase of alcohol and cigarettes and
				the purchase of any good or service from a commercial establishment engaged in
				adult entertainment, gambling, or the sale of pawned goods.
						515.Monitoring of
				Department contractingTo the
				extent practicable, the Inspector General of the Department shall continue to
				monitor, and make recommendations relating to, the contracting process of the
				Department to prevent waste, fraud, and abuse.
					516.Small business
				database for Federal contracting related to major disaster and emergency
				assistance activities
						(a)Establishment of
				databaseThe Secretary,
				acting through the Director of the Federal Emergency Management Agency, shall
				establish and maintain a database that contains information about small
				business entities for purposes of Federal contracting relating to assistance
				activities conducted in response to and recovery from acts of terrorism,
				natural disasters, and other emergencies.
						(b)Included
				informationThe database under subsection (a) shall include the
				following information about each small business entity included in the
				database:
							(1)The name of the
				small business entity.
							(2)The location of
				the small business entity.
							(3)The area served by
				the small business entity.
							(4)The type of good
				or service provided by the small business entity.
							(5)Whether the small
				business entity is—
								(A)a small business
				entity owned and controlled by socially and economically disadvantaged
				individuals;
								(B)a small business
				entity owned and controlled by women; or
								(C)a small business
				entity owned and controlled by service-disabled veterans.
								(c)Source of
				information
							(1)SubmissionThe
				database may only contain such information about a small business entity as is
				submitted by the small business entity.
							(2)AttestationEach
				small business entity submitting information to the database shall
				submit—
								(A)an attestation
				that the information submitted is true; and
								(B)documentation
				supporting such attestation.
								(3)VerificationThe
				Secretary shall verify only that the documentation submitted by each small
				business entity supports the information submitted by that small business
				entity.
							(d)Availability of
				databaseThe Secretary shall make the database generally
				available on the Internet website of the Department.
						(e)Consultation of
				databaseBefore awarding a Federal contract for a
				disaster-related activity, a component of the Department shall consult the
				database established under this section.
						(f)Database
				integrationThe Secretary shall integrate the database
				established under this section into any other procurement-related database
				maintained by the Secretary.
						(g)DefinitionsFor
				purposes of this section, the terms small business entity,
				small business entity owned and controlled by socially and economically
				disadvantaged individuals, small business entity owned and
				controlled by women, and small business entity owned and
				controlled by service-disabled veterans shall have the meanings given
				the terms small business concern, small business concern
				owned and controlled by socially and economically disadvantaged
				individuals, small business concern owned and controlled by
				women, and small business concern owned and controlled by
				service-disabled veterans respectively under the Small Business Act (15
				U.S.C. 631 et seq.).
						517.Fraud prevention
				training program
						(a)Training program
				requiredThe Secretary,
				acting through the Director of the Federal Emergency Management Agency, shall
				develop and implement a program to provide training on the prevention of waste,
				fraud, and abuse of Federal assistance funds and services during the response
				to or recovery from acts of terrorism, natural disasters, or other emergencies
				and ways to identify such potential waste, fraud, and abuse.
						(b)Individuals
				eligible for trainingUnder the training program required under
				subsection (a), the Secretary may provide training to—
							(1)employees,
				contractors, and volunteers of the Federal Government;
							(2)employees and
				volunteers of any State, local, or tribal government entity; and
							(3)employees and
				volunteers of nonprofit organizations that assist in the administration of
				Federal assistance funds and services provided in response to acts of
				terrorism, natural disasters, or other national emergencies.
							(c)Information
				sharingAny State, local, or tribal government entity or
				nonprofit entity that provides Federal assistance funds or services to
				individuals affected by acts of terrorism, natural disasters, or other
				emergencies may share information with the Federal Government, in a manner
				consistent with the privacy protections provided under section 552a of title 5,
				United States Code, about any recipient of such assistance, at the request of
				the head of a Federal department or agency, for the purpose of preventing fraud
				and abuse of Federal assistance.
						518.Prenegotiated
				contracts for delivery of goods and services after emergencies
						(a)In
				generalThe Director of the Federal Emergency Management Agency
				may enter into contracts for the delivery of necessary goods or services
				relating to the response to or recovery from acts of terrorism, natural
				disasters, or other emergencies.
						(b)Necessary goods
				and servicesThe necessary goods and services referred to in
				subsection (a) include the following:
							(1)Debris removal and
				other disaster clean-up needs.
							(2)The provision of
				food, water, ice, and first aid supplies.
							(3)Meals-ready-to-eat.
							(c)Preference for
				contracts with small businessesTo the greatest extent
				practicable, in entering into a contract under subsection (a), the Director
				shall give a preference to a small business entity, as that term is defined in
				section 516.
						(d)Competitive
				proceduresIn entering into a contract under this section, the
				Director shall use competitive procedures, to the maximum extent practicable,
				except as otherwise provided by law.
						(e)Consultation
				with other Federal departments and agenciesThe Director shall
				consult with the head of a Federal department or agency with respect to any
				contract entered into by the head of such department or agency using funds made
				available for preparedness, mitigation, response, and recovery with respect to
				acts of terrorism, natural disasters, and other
				emergencies.
						.
			3.Assessment and report
			 regarding utilization of independent private sector inspectors
			 general
			(a)In
			 generalThe Director of the Federal Emergency Management Agency,
			 in consultation with the Under Secretary for Management, shall—
				(1)assess the role
			 that independent private sector inspectors general (popularly known as
			 IPSIGs) played in preventing waste, fraud, and abuse in
			 contracts for goods or services purchased or commissioned after the terrorist
			 attacks on the World Trade Center in New York City on September 11, 2001;
			 and
				(2)report the findings of such assessment to
			 Congress by not later than one year after the date of enactment of this Act and
			 post the report on the primary agency public access website.
				(b)Utilization of
			 IPSIGs to monitor and provide greater accountabilitySuch
			 assessment shall include examination of how IPSIGs may be utilized to monitor
			 and provide greater accountability for contracts using Federal funding provided
			 in response to a terrorist attack, natural disaster, or other national
			 emergency, including contracts for debris removal and the repair or
			 reconstruction of damaged infrastructure.
			4.Enhanced
			 accountability for Federal assistance
			(a)In
			 generalThe Homeland Security Act of 2002 is amended by inserting
			 after section 856 (6 U.S.C. 426) the following:
				
					856a.Enhanced
				accountability for Federal assistance
						(a)Recipients of
				Federal assistance
							(1)In
				generalEach State, local, tribal, and nonprofit entity that
				receives Federal assistance funds in response to acts of terrorism, natural
				disasters, or other emergencies shall report to the pertinent Federal agency 6
				months after the initial disbursement of resources regarding the expenditure of
				such funds.
							(2)ContentsThe
				report shall include a description of—
								(A)the projects or
				programs that received Federal assistance;
								(B)the entity
				administering the program or project; and
								(C)the dates and
				amounts disbursed, allocated, and expended.
								(3)Minimizing
				reporting burdenThe Director of the Federal Emergency Management
				Agency shall determine whether the requirement to report under this section is
				duplicative of or can be combined with other reporting requirements and, if so,
				the Director shall combine such requirements and eliminate such
				duplication.
							(b)Federal
				assistance disbursing agencies
							(1)In
				generalEach Federal agency that disburses Federal assistance
				funds in response to an act of terrorism, natural disaster, or other emergency
				shall submit to the Inspector General of the Department, acting in the
				Inspector General’s role as chairman of the President’s Council on Integrity
				and Efficiency Homeland Security Roundtable, a report on the expenditure of
				such funds.
							(2)ContentsEach
				report required under paragraph (1) shall include—
								(A)names and
				addresses of recipient agencies;
								(B)the purpose for
				which resources were provided;
								(C)the amounts
				disbursed, allocated, and expended; and
								(D)the status of
				reporting by agencies that received disbursements (as set forth under
				subparagraph (A)).
								(3)DeadlineEach
				report submitted under paragraph (1) shall be submitted not later than one year
				after the date of the enactment of the appropriations Act that makes available
				the Federal assistance funds covered by the report, and on a recurrent basis
				every 6 months thereafter until such time as all such funds are expended or the
				Inspector General and such Council determine that such reports are no longer
				required.
							.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 related to section 856 the following:
				
					
						Sec. 856a. Enhanced accountability for
				Federal
				assistance.
					
					.
			5.Enhanced
			 information sharing among Federal agencies to prevent waste, fraud, and
			 abuse
			(a)In
			 generalThe Homeland Security Act of 2002 is further amended by
			 inserting after section 856a the following:
				
					856b.Enhanced
				information sharing among Federal agencies to prevent waste, fraud, and
				abuse
						(a)Confirmation of
				identity and eligibility of applicantsAny Federal, State, local,
				or tribal agency that disburses Federal grants, loans, services, and other
				assistance in response to or for the recovery from acts of terrorism, natural
				disasters, or other emergencies shall make reasonable efforts to confirm the
				identity and eligibility of the applicant for such assistance without placing
				undue burden on the applicant.
						(b)Consent to
				access
							(1)Inclusion on
				application materialsThe Federal, State, local, or tribal agency
				may include provisions on application materials for grants, loans, services,
				and other assistance that would allow access to Internal Revenue Service
				information (IRS Form 8821 Tax Information Authorization) and other relevant
				Federal databases, to allow government agencies to share information and
				enhance the accuracy and expedite the delivery of assistance to
				applicants.
							(2)Consent not
				requiredAny applicant who declines to consent to the sharing of
				such information shall not be denied assistance or otherwise penalized for that
				reason.
							.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by inserting after the
			 item related to section 856a the following:
				
					
						Sec. 856b. Enhanced information sharing
				among Federal agencies to prevent waste, fraud, and
				abuse.
					
					.
			6.Deputy Inspector
			 General for Response and Recovery
			(a)In
			 generalSubtitle B of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 371) is amended by adding at the end the following:
				
					813.Deputy Inspector
				General for Response and Recovery
						(a)EstablishmentThere
				is established the position of Deputy Inspector General for Response and
				Recovery within the Office of the Inspector General of the Department.
						(b)AppointmentThe
				Deputy Inspector General shall be appointed—
							(1)by the Inspector
				General of the Department; and
							(2)solely on the
				basis of integrity and demonstrated ability in accounting, auditing, financial
				analysis, law, management analysis, public administration, or
				investigations.
							(c)Reporting and
				status as SES positionThe Deputy Inspector General shall—
							(1)report to, and be
				under the direct authority and supervision of, the Inspector General;
				and
							(2)serve as a career
				member of the Senior Executive Service.
							(d)Duties
							(1)Audits and
				investigationsThe Deputy Inspector General shall, in
				coordination with Inspectors General of other departments, as appropriate,
				conduct, supervise, and coordinate audits and investigations of the treatment,
				handling, and expenditure of amounts appropriated or otherwise made available
				for response to and recovery from an act of terrorism, natural disaster, or
				other emergency by the Federal Government, and of the programs, operations, and
				contracts carried out utilizing such funds, including—
								(A)the oversight and
				accounting of the obligation and expenditure of such funds;
								(B)the monitoring and
				review of reconstruction activities funded by such funds;
								(C)the monitoring and
				review of contracts by such funds;
								(D)the monitoring and
				review of the transfer of such funds and associated information between and
				among departments, agencies, and entities of the United States, and private
				nongovernmental entities; and
								(E)the maintenance of
				records on the use of such funds to facilitate future audits and investigations
				of such funds.
								(2)Fraud tip
				lineThe Deputy Inspector General shall ensure that not more than
				48 hours after a terrorist attack, natural disaster, or other national
				emergency, the Office of the Inspector General institutes and publicizes a
				fraud tip line to facilitate the collection of allegations of waste, fraud, and
				abuse of Federal assistance funds.
							(3)Avoidance of
				duplicationThe Deputy Inspector General shall ensure, to the
				greatest extent possible, that the activities of the Deputy Inspector General
				do not duplicate audits and investigations of Inspectors General and other
				auditors of Federal departments and agencies, and State and local government
				entities.
							(4)Coordination with
				FBIThe Deputy Inspector General shall ensure that investigative
				activities under this section are coordinated with the Federal Bureau of
				Investigation.
							(e)Financial
				management mattersIn order to assist the Deputy Inspector
				General for the purposes of carrying out this section, all agencies receiving
				or distributing Federal funds to respond to acts of terrorism, natural
				disasters, or other emergencies shall establish and maintain budgetary
				procedures to distinguish funds related to response and relief efforts from
				other agency funds.
						(f)FundingThere
				is authorized to be appropriated for operations of the Office of the Deputy
				Inspector General $11,000,000 for each fiscal
				year.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 related to section 812 the following:
				
					
						Sec. 813. Deputy Inspector General for
				Response and
				Recovery.
					
					.
			(c)Deadline for
			 appointmentThe Inspector
			 General of the Department of Homeland Security shall appoint the Deputy
			 Inspector General under this section not later than 60 days after the date of
			 enactment of this Act.
			
